DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History 
Claims 1-20 of U.S. Application No. 16/572,193 filed on 09/16/2019 have been examined.
The amendment filed on 01/05/022 has been entered and fully considered.
Claims 1, 7-9, 12, 15, and 17-18 have been amended.
Claims 4, 10, and 19 have been canceled.
Claims 21-23 have been newly added. 
Claims 1-3, 5-9, 11-18, and 20-23 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 102(a)(2): Applicant’s amendments and arguments with respect to claims 15 and 17-18 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102(a)(2) to claims 15 and 17-18 have been withdrawn.
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-3, 5-9, 11-14, 16, and 20 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-3, 5-9, 11-14, 16, and 20 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-9, 11-18, and 20-23 are allowed over the prior art of record.
As per claims 1 and 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious wherein the service module includes onboard power operated jacks configured to elevate the service module above a surface when the service module is removed from the base vehicle.
As per claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious using the autonomous vehicles to direct the service modules to elevate; self-driving the autonomous vehicles beneath the service modules; lowering the service modules onto the autonomous vehicles.
Claims 2-3, 5-7, and 21 depend from claim 1, claims 9, 11-14, and 22 depend from claim 8, and claims 16-18, 20, and 23 depend from claim 15 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662